
	

116 S59 IS: Arapaho National Forest Boundary Adjustment Act of 2019
U.S. Senate
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 59
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2019
			Mr. Bennet (for himself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To adjust the boundary of the Arapaho National Forest, Colorado, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Arapaho National Forest Boundary Adjustment Act of 2019.
		2.Arapaho national forest boundary adjustment
			(a)In general
 (1)Boundary adjustmentThe boundary of the Arapaho National Forest in the State of Colorado is adjusted to incorporate the approximately 92.95 acres of land generally depicted as The Wedge on the map entitled Arapaho National Forest Boundary Adjustment and dated November 6, 2013, and described as lots 3, 4, 8, and 9 of sec. 13, T. 4 N., R. 76 W., Sixth Principal Meridian, Colorado.
 (2)LimitationA lot described in paragraph (1) may be included in the boundary adjustment only after the Secretary of Agriculture obtains written permission for the inclusion from each owner of the lot.
 (b)Bowen Gulch Protection AreaThe Secretary of Agriculture shall include all Federal land within the boundary described in subsection (a) in the Bowen Gulch Protection Area established under section 6 of the Colorado Wilderness Act of 1993 (16 U.S.C. 539j).
 (c)Land and Water Conservation FundFor purposes of section 200306(a)(2)(B)(i) of title 54, United States Code, the boundaries of the Arapaho National Forest, as modified under subsection (a), shall be considered to be the boundaries of the Arapaho National Forest as in existence on January 1, 1965.
 (d)Public motorized useNothing in this Act opens privately owned land within the boundary described in subsection (a) to public motorized use.
 (e)Access to non-Federal landNotwithstanding the provisions of section 6(f) of the Colorado Wilderness Act of 1993 (16 U.S.C. 539j(f)) regarding motorized travel, the owners of any non-Federal land within the boundary described in subsection (a) who historically have accessed their land through land owned by the United States on or after the date of enactment of this Act within the boundary described in subsection (a) shall have the continued right of motorized access to their land across the existing roadway.
			
